Citation Nr: 1301886	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  08-19 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a neurologic disability of the lower extremities.

2.  Entitlement to service connection for a neurologic disability of the lower extremities.

3.  Entitlement to service connection for an eye disability other than cataracts, to include retinopathy.

4.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus with cataracts.

5.  Entitlement to a separate compensable rating for cataracts.

6.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) from April 2006, December 2007, June 2008, and December 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

(The claims of entitlement to service connection for an eye disability other than cataracts, entitlement to a separate compensable rating for cataracts, and entitlement to a TDIU rating are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a neurologic disability of the lower extremities was denied in an April 2006 rating decision as there was no medical evidence of a neurologic disability of the lower extremities; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the April 2006 decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  The Veteran does not have a current neurologic disability of the lower extremities.

4.  Since April 22, 2005, the Veteran's Type II diabetes mellitus has been treated by oral medications, insulin, and a restricted diet, but his activities have not been restricted.

5.  Since April 22, 2005, the Veteran's PTSD has been manifested by marital difficulties, impaired interpersonal relationships, depression, anxiety, malaise, occasional panic attacks, sleep impairment, nightmares, intrusive memories, hypervigilance, a hyperstartle response, irritability, anger, tearfulness, impaired affect, flashbacks, decreased energy and appetite, avoidance, decreased interest, and feelings of helplessness and hopelessness; Global Assessment of Functioning (GAF) scores have ranged from 51 to 63 and there have not been deficiencies in most of the areas of work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  The RO's April 2006 decision that denied the claim of service connection for a neurologic disability of the lower extremities is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2012).

2.  The evidence received since the April 2006 decision is new and material, sufficient to reopen the claim of service connection for a neurologic disability of the lower extremities.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  The Veteran does not have a neurologic disability of the lower extremities that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§  3.303, 3.310 (2012).

4.  The criteria for an initial rating higher than 20 percent for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2012).

5.  The criteria for an initial 50 percent rating for PTSD have been met since April 22, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In light of the Board's favorable decision in reopening the claim of service connection for a neurologic disability of the lower extremities, the claim is substantiated, and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The appeal for higher initial ratings for Type II diabetes mellitus and PTSD arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

With respect to the claim of service connection for a neurologic disability of the lower extremities, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2007, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a bilateral neurologic disability of the lower extremities on both a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the November 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to obtain opinions as to the nature and etiology of any current neurologic disability of the lower extremities and to assess the severity of his service-connected Type II diabetes mellitus and PTSD. 

Although the most recent VA examination for the Veteran's service-connected diabetes mellitus took place in 2009, he has not reported any change in his disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for diabetes mellitus need not be conducted.


Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO denied the Veteran's claim of service connection for a neurologic disability of the lower extremities in April 2006 because there was no medical evidence of any such disability.  Specifically, it was explained that there was no diagnosis of diabetic neuropathy of the lower extremities, that there was no evidence to show that the Veteran had any foot disability related to his service-connected diabetes mellitus, and that there was no evidence of any chronic foot disability in service.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the April 2006 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the April 2006 denial includes a May 2007 VA internal medicine outpatient treatment note, a June 2009 VA primary care treatment note, and VA examination reports dated in October 2007 and July 2009 which include reports of bilateral leg cramps and tingling and loss of sensation in the feet and objective clinical evidence of absent (0/4+) patellar reflexes and somewhat diminished (1+/4+) Achilles reflexes.  Additionally, the June 2009 VA primary care treatment note includes a diagnosis of diabetes mellitus.  Included with that diagnosis is a report of gabapentin use for "peripheral neuropathy."  

The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by showing that the Veteran may have a bilateral neurologic disability of the lower extremities related to his service-connected diabetes mellitus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a neurologic disability of the lower extremities is reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As explained below, the Board finds that there is no competent or credible evidence of a current bilateral neurologic disability of the lower extremities.  Hence, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

The Veteran has reported that he experiences symptoms of a neurologic disability of the lower extremities (such as foot numbness), which he contends are either directly related to service or are related to his service-connected diabetes mellitus.  He is competent to report symptoms of a neurologic disability of the lower extremities, such as numbness.  However, his reports must be weighed against the objective evidence of record and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  As explained below, the evidence dated since his claim was received in September 2007 reflects that he does not have any current neurologic disability of the lower extremities.

VA treatment records dated from May to June 2007 and the October 2007 VA examination report include reports of occasional leg cramps and tingling in the feet.  The foot tingling began in approximately 2004 and was worse at night.  There was no history of burning, stinging sensations, weakness, paralysis, numbness, nerve trauma, or any other neurologic problems.  Examinations revealed that the Veteran's gait and balance were normal, there was no evidence of any lower extremity sensory loss, Babinski sign was negative bilaterally, motor function was grossly normal and equal (5/5) in the lower extremities, there was no muscle atrophy or abnormal muscle tone or bulk, there were no tremors, tics, or other abnormal movements, and there was no joint function affected by any nerve disorder.  However, knee jerks were absent (0/4+) and ankle jerks were somewhat diminished (1+/4+) bilaterally.  The physician assistant who conducted the October 2007 VA examination concluded that there was no evidence of peripheral neuropathy and that there was insufficient evidence to warrant any acute diagnosis.

VA treatment records dated from June 2008 to June 2011 and the July 2009 VA examination report indicate that the Veteran reported paresthesia and loss of sensation in his fingertips and feet.  He was noted to have non-specific neuropathy and he was prescribed gabapentin for peripheral neuropathy.  However, the examiner who conducted the July 2009 VA examination clarified that the gabapentin use was for symptoms associated with the Veteran's neck and shoulders and was not particularly prescribed for any diabetic neuropathy. 

Despite the Veteran's report of sensory loss in his feet, examinations revealed no objective evidence of any sensory loss in either lower extremity and sensations to vibration, pain, light touch, and position sense were all normal.  Moreover, there was no motor loss, deep tendon reflexes (i.e., knee and ankle reflexes) were all normal (2+/4+) bilaterally, Babinski sign was negative bilaterally, there was no muscle atrophy or abnormal muscle tone or bulk, there were no tremors, tics, or other abnormal movements, there was no joint function affected by any nerve disorder, and the Veteran's gait and balance were normal.  Overall, the examiner who conducted the July 2009 VA examination concluded that there were no findings to warrant a diagnosis of peripheral neuropathy.

The Veteran has expressed his belief that he has a current neurologic disability of the lower extremities.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to diagnose a current neurologic disability of the lower extremities.  Rather, it would require medical expertise to evaluate his reported symptoms, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2012).

Although the Veteran has been evaluated by medical professionals for his reported symptoms of the lower extremities, none has attributed any claimed symptoms to any diagnosable disability.  Rather, the only medical evidence of record reflects that he has no such disability.  Additionally, based on the objective evidence of a lack of sensory loss in the lower extremities during clinical examinations conducted throughout the appeal period (including during the October 2007 and July 2009 VA examinations) and the fact that his gabapentin use is only for neck and shoulder problems, the Board concludes that the Veteran's statements as to bilateral foot numbness and tingling during the claim period are not credible.

There is no other clinical or lay evidence of any post-service treatment for a neurologic disability of the lower extremities.  Although a specific diagnosis is not always necessary to establish service connection, the lack of any adequate credible evidence of a post-service neurologic disability of the lower extremities in this case weighs the evidence against a finding of a current disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Higher Initial Ratings

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Diabetes Mellitus

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2012).

An August 2004 examination report from Metro West Medical Group, P.C., an April 2005 "Veteran's Application for Compensation" form (VA Form 21-526), and VA treatment records dated from June 2005 to February 2006 reveal that the Veteran was prescribed glucotrol (glipizide) and metformin for his diabetes and that he experienced excessive thirst and occasional episodes of hypoglycemia.  He engaged in exercise such as walking (which he had reportedly begun doing more frequently at the time of a June 2005 VA primary care evaluation), was employed in a print shop, and performed electrical work.  Examinations revealed occasionally elevated blood glucose levels, but the Veteran was well developed and nourished and in no acute distress.  

During a March 2006 VA examination, the Veteran reported that he had not experienced any episodes of ketoacidosis or hyperglycemic reactions, that he had never been hospitalized, and that he was not on any diet.  He had lost weight during the previous year (247 pounds to 238 pounds) and he did not have any restrictions of his activities.  He was prescribed metformin and glipizide for his diabetes, but the disease was not well controlled.  He had hypertension, trace protein in his urine, kidney cysts, and erectile dysfunction, but no other symptoms specifically attributable to his diabetes.  A diagnosis of Type II diabetes mellitus was provided.

VA treatment records dated from November 2006 to September 2007, an April 2007 VA examination report, and a September 2007 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940)  reflect that the Veteran continued to take glipizide for his diabetes.  However, the dosage of glipizide was increased, the use of metformin was discontinued, and the use of insulin and rosiglitazone (for a period of time) was initiated.  The use of insulin was increased to more than once a day.  He did not experience any signs or symptoms of hyperglycemia, but occasionally reported episodes of hypoglycemia.  He reportedly exercised (i.e. walked, used a treadmill) 4 to 5 times a week for up to 45 minutes at a time and was employed full time as a printer until approximately August 2007.  Examinations revealed that the Veteran was well developed and nourished and in no acute distress.  He was counseled as to diet and exercise.

In an April 2007 statement (VA Form 21-4138), the Veteran reported that his physician had placed "restrictions" on him due to his diabetes.  However, in a May 2007 letter, a VA physician specified that the Veteran was to be on a restricted diet (i.e., high fiber, low sodium, low fat, and low cholesterol, with three small meals daily and snacks if necessary).  However, the physician noted that there were no restrictions on the Veteran's activities.  Examinations revealed that he was well developed and nourished and in no acute distress.

SSA disability records dated in October 2007 indicate that the Veteran reported that he engaged in minimal daily activities.  Although he performed some yard work, he occasionally had to take breaks due to chest pain.  He walked 10 to 20 minutes each day, but his walking was limited due to knee pain.  Also, he had retired early from his job as a printer because of difficulty focusing and errors in his printing due to his diabetes.  He was reportedly limited in his ability to work due to diabetes, visual impairment, erectile dysfunction, and hypertension.  He was granted SSA disability benefits for gout and obesity.

The October 2007 VA examination report reveals that the Veteran denied any hospitalizations, malaise, hypoglycemic reactions, ketoacidosis, or restrictions in his ability to perform strenuous activities.  However, he experienced fatigability and had been instructed to follow a restricted or special diet.  Examination revealed that he was obese and had high blood glucose, but he was otherwise alert, oriented, and in no acute distress.  His diabetes had mild to moderate effects on some activities of daily living.  He retired in August 2007 because he was "eligible by age or duration of work."  The physician who conducted the examination opined that the Veteran's diabetes was well controlled according to laboratory data and that he was "easily" able to perform sedentary work.  However, more physical labor may have caused perturbations in his diabetes control.

In December 2007 the Veteran submitted documents from his former employer which reflected that the quality of his work had decreased.  He reported that such employment problems were due to diabetes-related vision problems.

VA treatment records dated from April to June 2009 and statements by the Veteran dated in April and August 2008 and May and June 2009 (VA Form 21-4138) include reports of continued insulin use (up to 4 times a day) as well as glipizide use.  He exercised (e.g. used a treadmill, walked) on a nearly daily basis for 20 to 30 minutes at the time of April and August 2008 VA evaluations and 2 hours per week at the time of a February 2009 VA evaluation.  However, he reported in his August 2008 and June 2009 statements that his physician had restricted his activities.  Also, he was unable to work due to the increased amount of his medications and the fact that he had been placed under "other restrictions."  Examinations revealed that he was obese (and in fact gained weight during this period), was well nourished, and in acute distress.  He continued to be instructed as to diet and regular exercise.

The report of a VA examination dated in July 2009 reveals that the Veteran's diabetes was stable with continued use of insulin and oral medications that were taken more than once daily.  He denied any history of hospitalizations, hypoglycemic reactions, or ketoacidosis.  He had been instructed to follow a restricted or special diet.  Additionally, it was noted that he was restricted in his ability to perform strenuous activities in that he reportedly restricted his participation in strenuous activities due to fatigue.  His blood glucose level was elevated as of June 2009.  A diagnosis of Type II diabetes was provided.  The disease had mild effects on some activities of daily living (including exercise, sports, and recreation).  He had been unemployed since August 2007 because he was "eligible by age or duration of work."

VA treatment records dated from August 2009 to June 2011 reveal that the Veteran used insulin and glipizide for his diabetes and that he experienced occasional hypoglycemic reactions.  During an August 2009 VA evaluation, he reported that he engaged in 30 minutes of walking a week.  Also, during a September 2010 VA evaluation he reportedly participated in water exercises 3 times a week for 60 minutes at a time.  Examinations revealed that he was well developed and nourished and in no acute distress.  He continued to be counseled as to the importance of regular physical activities (at least 30 minutes, 3 times a week).

In October 2011, a VA nurse practitioner opined that the Veteran's diabetes with nephropathy did not prevent him from securing or following a substantially gainful occupation.  She reasoned that he was capable of sedentary employment.

In a January 2012 statement (VA Form 9), the Veteran reported that his diabetes made it extremely difficult to maintain a sedentary job and that he had retired due to vision problems.

The above evidence reflects that, since the effective date of service connection, the Veteran's diabetes mellitus has been treated by a restricted diet, oral medications, and insulin.  Additionally, during the period from the effective date of service connection through the date of the Veteran's April 2007 statement, there is no evidence of any regulation of activities.  For example, he reported that he engaged in exercise (e.g., walked, used a treadmill) up to 4 to 5 times each week for as much as 45 minutes at a time.  He was counseled as to exercise during his clinical evaluations and he was employed full time.  Also, during the March 2006 VA examination he specifically denied any restrictions in his ability to perform strenuous activities.

With respect to the period since April 2007, however, there is conflicting evidence as to whether the Veteran had been prescribed or advised to avoid strenuous occupational and recreational activities due to his diabetes (i.e. regulation of activities.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The Veteran has made varying statements as to the nature and extent of his limited activities.  In his April 2007, August 2008, and June 2009 statements and his October 2007 SSA application, he reported that his physician had placed "restrictions" on him due to his diabetes, that he engaged in minimal activities, and that he had retired early due to his disabilities (including diabetes).  However, he also reported in his SSA application that certain physical activities (such as yard work and walking) were limited by chest and knee pain.  During the October 2007 VA examination he specifically denied any restrictions in his ability to perform strenuous activities, he reported that he had retired because he was "eligible by age or duration of work" during the October 2007 and July 2009 VA examinations, and he reportedly exercised on a nearly daily basis for 20 to 30 minutes at the time of the April and August 2008 VA evaluations and 2 hours per week at the time of the February 2009 VA evaluation.  Also, he reported participation in water exercises 3 times a week for 60 minutes at a time during the September 2010 VA evaluation.

The Veteran is certainly competent to report the symptoms of his diabetes and their effects on his occupation and activities of daily living.  However, in light of his inconsistent statements concerning the causes of his retirement and the extent of his limitation of activities due to diabetes, the Board finds that the Veteran's reports as to "regulation of activities" are not credible.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.   

Additionally, the objective evidence of record reflects that there has been no regulation of activities at any time since April 2007.  For example, the VA physician who submitted the May 2007 letter reported that there were no restrictions on the Veteran's activities.  The examiner who conducted the October 2007 VA examination and the nurse practitioner who provided the October 2011 opinion both opined that the Veteran was able to perform sedentary employment despite his diabetes.  Furthermore, he has been granted SSA disability benefits for gout and obesity and has continuously been counseled throughout the appeal period as to the importance of regular exercise to lose weight and maintain his health.  

The Board notes that the July 2009 VA examination report includes a notation that the Veteran was restricted in his ability to perform strenuous activities.  However, this appears to be based on the Veteran's own report that he restricted his participation in strenuous activities due to fatigue.  As explained above, his reports of regulation of activities are deemed to be not credible.  Moreover, the examiner who conducted the July 2009 VA examination reported that the Veteran's diabetes had only mild effects on activities such as exercise, sports, and recreation.  There is otherwise no medical evidence showing that activities have been restricted. Therefore, the July 2009 statement is of minimal probative value.

There is no other medical or lay evidence of any regulation of activities due to diabetes, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the evidence does not support a finding that the Veteran's diabetes has required regulation of activities, as that term is defined above, at any time during the claim period.  Hence, regardless of the fact that the Veteran's diabetes has resulted in some hypoglycemic reactions and that he has been granted service connection for various complications of diabetes (some of which are compensable), the symptoms of the diabetes most nearly approximate the criteria for a 20 percent rating under DC 7913 and a higher initial rating is not warranted at any time since the effective date of service connection.  The appeal of this issue is denied.  See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, DC 7913.

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004);
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA treatment records dated from September 2005 to September 2006 and the September 2007 VA Form 21-8940 include reports of repeated memories, thoughts, or images of stressful events, and hypervigilance.  The Veteran was married to his fourth wife and there was marital conflict in that his wife reportedly would get upset if he did not follow her advice and accused him of spending too much time watching television.  Also, they experienced conflicts with respect to their children and money.  However, the Veteran was vague regarding his role in any marital arguments.  He and his wife initiated marital counseling through VA, during which times they exhibited marital conflict and occasionally had difficulty interacting with each other in a calm manner.  He was active in his church, enjoyed ministering to his congregation of nine people, attended nondenominational services at another church, and enjoyed reading the Bible.  He denied any history of abuse or domestic violence incidents and did not consider himself at risk for suicide or violence towards others.  He had not received any inpatient or outpatient mental health treatment prior to September 2005 and did not take any psychiatric medications. 

A March 2006 VA evaluation note makes reference to a VA treatment record dated in February 2006 which apparently contained an opinion that the Veteran's PTSD and major depression contributed to, but did not solely render him, unemployable.  It is unclear as to whether this was in reference to another veteran in that all VA treatment records dated in February 2006 appear to be in the claims file and there is no such opinion of record.  Moreover, the Veteran had not been diagnosed as having major depression and he was employed full time as a printer and part time performing electrical work.  His employment ended in August 2007 and his unemployment was reportedly due to diabetes and other physical medical disabilities.  

Examinations revealed that the Veteran had some mild depression and occasional anger control problems, but he was not psychotic, manic, overtly anxious, or in any acute psychological distress.  His thoughts were organized, he had a clear sensorium, his speech was normal, and he was fully oriented.  There were no indications of any suicidal/homicidal ideation or plan.  Diagnoses of adjustment disorder with depressed mood and partner relational conflict were provided and GAF scores of 61 were assigned, indicative of mild impairment.

During the October 2007 VA examination the Veteran reported that he had problems with interpersonal relationships ever since his return from Vietnam and that he experienced occasional nightmares and tearfulness when reminded of certain aspects of service, depression, anxiety, and sleep impairment.  However, there was no memory or speech impairment, panic attacks, substance abuse, loss of control or potential for violence, suicidal or homicidal symptoms, confusion, or any other psychiatric symptoms.  He and his wife had ended their marital therapy through VA in March 2007 due to intransigence of both parties.

Examination revealed that the Veteran had a mildly depressed/dysphoric affect, but that he was otherwise alert, oriented, and in no acute distress.  His mood, judgment, and comprehension of commands were all normal, there was no obsessive or inappropriate behavior, there were no hallucinations or delusions, and intelligence was average.  He had retired in August 2007 because he was "eligible by age or duration of work."  A diagnosis of PTSD was provided.

VA treatment records dated from December 2007 to September 2011, statements by the Veteran dated in December 2007 and May 2009 (VA Form 21-4138), and his July 2009 substantive appeal (VA Form 9) reflect that he continued to have marital problems (e.g. did not show affection, experienced outbursts of anger towards his wife, and had difficulty communicating with his wife) and that he and his wife resumed marital counseling through VA.  He was unemployed, but continued to preach and operated a mission for those in the community.  He reported that the quality of his work had decreased before his employment ended due to vision problems.  He did not take any psychiatric medications and he denied needing any such medications.  However, he experienced sleep impairment, malaise, panic attacks, irritability, occasional nightmares, anxiety, flashbacks, avoidance, hypervigilance, a hyperstartle response, poor interest, decreased energy and appetite, and occasional feelings of helplessness and hopelessness.

Examinations revealed that the Veteran was in some acute psychological distress, that he had a tearful/dysphoric/sleepy mood, had a labile/dysphoric/constricted affect, and had fair to good insight and judgment.  However, he was casually dressed and cooperative, had good eye contact, was fully oriented, did not exhibit any manifestations of mental content symptoms, perceptual disturbances, or gross cognitive confusion, had normal thought processes and content, had normal speech, and did not experience any delusions or hallucinations.  Psychomotor activity was normal, there were no indications of any paranoia or suicidal/homicidal ideation, plan, or behaviors, and there was no history of any violent arguments, physical abuse, or domestic abuse.  The Veteran was diagnosed as having PTSD, depression not otherwise specified (NOS), marital conflict, dysthymic disorder, adjustment disorder, adjustment reaction with mixed emotion, and anxiety NOS.  GAF scores of 51 to 62 were assigned, indicative of moderate to mild impairment.

A report of a VA psychiatric examination conducted in June 2008 indicates that the Veteran had not been hospitalized for any psychiatric problems and that there were no significant psychiatric symptoms during the previous year.  However, he had been prescribed medications for adjustment disorder and anxiety disorder.  He continued to have a conflicted relationship with his spouse, occasionally had other social relationships, and continued to minister and provide outreach to people in his neighborhood.  There was no history of suicide attempts, violence, assaultiveness, or substance abuse problems.  Overall, the Veteran's psychosocial functional status was impaired.

Examination revealed that the Veteran was clean, neatly groomed, and cooperative and friendly with the examiner.  His speech was soft or whispered and his mood was depressed.  However, psychomotor activity, thought process, and thought content were all unremarkable, affect, judgment, insight, and memory were all normal, and attention and orientation were intact.  There were no delusions, hallucinations, panic attacks, homicidal/suicidal thoughts, or episodes of violence, the Veteran had good impulse control, his intelligence was average, he did not exhibit any inappropriate, obsessive, or ritualistic behaviors, he was able to maintain minimum personal hygiene, and there were no problems with activities of daily living.

With respect to symptoms associated with PTSD, the Veteran experienced recurrent and intrusive thoughts and dreams of stressors in service; he avoided thoughts, feelings, and conversations associated with such trauma; he avoided activities, places, or people that aroused recollection of the trauma; he experienced a markedly diminished interest or participation in significant activities; and he had feelings of detachment or estrangement from others.  Also, he experienced sleep impairment, irritability or outbursts of anger, hypervigilance, and a hyperstartle response.  Overall, the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and he experienced frequent chronic mild symptoms of PTSD.  There had been no periods of remission since service.

The Veteran again attributed his retirement in August 2007 to the fact that he was "eligible by age or duration of work."  He was diagnosed as having chronic mild PTSD and a GAF score of 63 was assigned, indicative of mild social and occupational impairment due to PTSD.  The psychologist who conducted the June 2008 VA examination concluded that the symptoms of the Veteran's PTSD met the criteria for a 30 percent rating under DC 9411.  He explained that his symptoms, such as sleep disturbance and hypervigilance, caused only an occasional decrease in work efficiency.

A September 2011 VA examination report reflects that the Veteran continued to live with his wife of 25 years and their 6 year old child in their "mission home" because their home had been lost due to foreclosure.  They also had two older children.  The Veteran spent time with his family and his friends from a Bible study group and occasionally went out to eat.  Additionally, he volunteered at his homeless outreach ministry, enjoyed reading books and the Bible, and watched television.  However, his social life was limited by financial problems.  He was last employed full time in 2007 as a printer, but stopped working due to failing eyesight and arthritis in his hands.  He continued to receive outpatient psychiatric treatment and was prescribed psychiatric medications, however he had never been hospitalized for his psychiatric disability.

The Veteran experienced various symptoms that met the criteria for a diagnosis of PTSD.  For example, he experienced recurrent and distressing recollections of traumatic events in service (including images, thoughts, or perceptions); recurring distressing dreams of such events; intense psychological distress at exposure to cues of such events; physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of such events; efforts to avoid thoughts, feelings, or conversations associated with trauma; efforts to avoid activities, places, or people that aroused recollections of trauma; markedly diminished interest or participation in significant activities; sleep impairment; irritability or outbursts of anger; and hypervigilance.  Such symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Additionally, the Veteran experienced a depressed mood, anxiety, low energy, distressing dreams 2 to 3 times a month, sleep impairment, distressing memories of his Vietnam service, and disturbances of motivation and mood.  His wife slept in a separate room due to the Veteran's restlessness and she was afraid to wake him because of his hyperstartle response.

Examination revealed that the Veteran was alert and oriented.  His mood was "distant," his affect was mildly blunted (but appropriate), his memory on delayed recall was 2/3, and he reported noticing some memory problems.  However, immediate memory and memory with cue were both 3/3.  A diagnosis of chronic PTSD was provided and a GAF score of 60 was assigned, indicative of moderate impairment.  Overall, the psychologist who conducted the examination concluded that the Veteran's symptoms approximated the criteria for a 30 percent rating under DC 9411.

Initially, the Board notes that the Veteran has been diagnosed as having non service-connected psychiatric disabilities other than PTSD during the appeal period, including adjustment disorder/adjustment reaction, depression NOS, dysthymic disorder, and anxiety NOS.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed non-service-connected psychiatric disabilities.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id. 

The above evidence reflects that since the grant of service connection, the symptoms of the Veteran's psychiatric disability have most closely approximated the criteria for a 50 percent rating under DC 9411.  The Board acknowledges that he remains married to his wife, operates a mission and preaches to his congregation, attends church, and has reported a limited social life due to financial problems.  Also, several examiners have concluded that his symptoms meet the criteria for a 30 percent rating under DC 9411.  Nevertheless, he and his wife have consistently had marital problems throughout the appeal period and attended marital counseling through VA.  Such problems have, at least in part, been related to symptoms associated with the Veteran's PTSD.  For example, he has shown limited affection towards and has had difficulty communicating with his wife and they sleep separately due to the Veteran's restlessness and hyperstartle response.  Also, he has reported problems with interpersonal relationships ever since his return from service.  

Moreover, the Veteran has reported such symptoms as depression, anxiety, sleep impairment, nightmares, intrusive memories of service, hypervigilance, a hyperstartle response, irritability, anger, flashbacks, occasional panic attacks, a decreased interest in activities, and occasional feelings of helplessness and hopelessness.  Examinations have revealed an impaired mood and affect and fair to good insight and judgment.  Also, all assigned GAF scores have reflected mild to moderate impairment, with the majority of such scores ranging from the high end of moderate to the low end of mild.

The criteria for a 70 percent rating under DC 9411 are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Although the Veteran has reported difficulties with maintaining gainful employment and has been unemployed since 2007, he has reported that his employment problems have been due to physical medical problems such as vision problems, diabetes, and arthritis.  On various occasions he has reported that he stopped working because he was "eligible by age or duration or work" and SSA disability benefits have only been granted for gout and obesity.  More importantly, the Veteran has not reported, and the evidence does not otherwise reflect, that he had any problems while he was employed due to his psychiatric disability.  Thus, the record does not demonstrate any deficiencies in the area of work due to psychiatric symptoms.  There is no evidence of schooling during the appeal period, but the absence of deficiencies in the area of work indicates that he would not have deficiencies in the area of school.

As already noted, the Veteran has remained in a long-term marriage, but has experienced marital difficulties due to his PTSD.  Also, he has experienced an impaired mood due to such symptoms as anxiety and depression.  Hence, there is evidence of deficiency in the areas of family relations and mood.  Although judgment has occasionally been found to be fair, examinations have predominantly shown his judgment to be adequate and he has never been found to have any impairment in thought processes or content.  In sum, the Veteran has not been shown to have deficiencies in most of the areas needed for a 70 percent rating under DC 9411 at any time since the effective date of service connection.

The evidence also fails to show most of the symptoms listed as examples in the criteria for a 70 percent rating.  The Veteran has never reported suicidal ideation, he has not demonstrated obsessed rituals, difficulty in understanding complex commands, impaired impulse control, or spatial disorientation, and examinations have consistently revealed an appropriate appearance and good hygiene.  While the Veteran's speech has been characterized as soft or whispered, there is no indication that his speech is intermittently illogical, obscure, or irrelevant.  Furthermore, although he has reported occasional panic attacks and consistent depression, there is no evidence of near-continuous panic, he has been able to perform all activities of daily living, and his depression has not otherwise been shown to affect his ability to function independently, appropriately, and effectively.

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown in that he maintains a long term relationship with his wife (albeit a troubled relationship), operates a mission for those in need in the community, attends church, preaches to his congregation, and has reported employment problems only due to physical disabilities.  Similarly, his symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an inability to perform activities of daily living (such as maintenance of minimal personal hygiene), or disorientation to time or place.  Although his memory on delayed recall was recorded as 2/3 during the September 2011 VA examination, he has not experienced memory loss for names of close relatives, own occupation, or own name.  Thus, a 100 percent rating is also not warranted at any time since the effective date of service connection.

In sum, the Veteran has been found to have impairment in occupational and social functioning that is in the high moderate to low mild range, as evidenced by the GAFs and assessments of his level of disability.  Accordingly, the Board finds that the evidence is in at least equipoise that an initial 50 percent rating for PTSD is warranted since April 22, 2005.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected diabetes mellitus or PTSD.  The symptoms of diabetes include excessive thirst, fatigue, and hypoglycemia.  These symptoms are contemplated by the diagnostic criteria in DC 7913.  Also, the symptoms of PTSD include marital difficulties, impaired interpersonal relationships, depression, anxiety, malaise, occasional panic attacks, sleep impairment, nightmares, intrusive memories, hypervigilance, a hyperstartle response, irritability, anger, tearfulness, impaired affect, flashbacks, decreased energy and appetite, avoidance, decreased interest, and feelings of helplessness and hopelessness.  These symptoms are contemplated by the diagnostic criteria in DC 9411.  The Board is remanding the issue of entitlement to a TDIU in light of the Veteran's unemployment and his report of employment problems due to his various service-connected disabilities.  Thus, referral for consideration of an extraschedular evaluation for the two disabilities addressed herein is not warranted.  38 C.F.R. § 3.321(b)(1).



ORDER

As new and material evidence has been received, the claim of service connection for a neurologic disability of the lower extremities is reopened, and the appeal is granted to this extent.

Entitlement to service connection for a neurologic disability of the lower extremities is denied.

Entitlement to an initial rating higher than 20 percent for Type II diabetes mellitus is denied.

Entitlement to an initial 50 percent rating for PTSD, effective April 22, 2005, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has a current eye disability other than cataracts (including retinopathy) that is either directly related to service or is otherwise related to his service-connected Type II diabetes mellitus with cataracts.  Medical records, including an April 2008 VA optometry consultation note and a report of a VA eye examination dated in September 2011 reveal that the Veteran has been diagnosed as having asymptomatic alternating exotropia and dry eye syndrome.  Thus, current bilateral eye disabilities other than cataracts have been demonstrated.

Service treatment records include a February 1968 report of treatment for eye problems while reading.  Uncorrected visual acuity was recorded as 20/20 bilaterally and a diagnosis of low astigmatism was provided.  In March 1969 the Veteran was treated for double vision and eye strain, however uncorrected vision was again recorded as 20/20 bilaterally.  Also, he reported non-specific "eye trouble" on a December 1972 report of medical history for purposes of separation from service.

The examiner who conducted the September 2011 VA eye examination did not provide any opinion as to the etiology of the diagnosed alternating exotropia and dry eye syndrome.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, a remand is necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of any current eye disability other than cataracts.

Additionally, in light of the fact that a new VA eye examination is likely to include testing that is relevant to the claim for a separate compensable rating for cataracts, the Board will defer adjudication of that issue at this time.

With respect to the claim for a TDIU, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although there are some opinions of record as to the impact of some of the Veteran's service-connected disabilities on his employability, there is no explicit opinion pertaining to whether all of his service-connected disabilities, in combination, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  A remand is therefore also necessary to obtain such an opinion.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2012) until February 26, 2008.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the claim for a TDIU is inextricably intertwined with the issues of entitlement to service connection for an eye disability other than cataracts and entitlement to a separate compensable rating for cataracts. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination to determine the etiology of any eye disability other than cataracts and to determine the current severity of the service-connected cataracts.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review.  

The examiner should determine and record the uncorrected and corrected central visual acuity for both distance and near vision of both eyes.  If there is loss of field of vision, the examiner should also determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  Any completed Goldmann chart should be included with the examination report.  It should be specifically noted which, if any, of the Veteran's difficulties are attributable to service-connected cataracts.

The examiner should answer all of the following questions: 

(a)  Is it at least as likely as not (50 percent probability or more) that a current eye disability other than cataracts (any eye disability other than cataracts diagnosed since September 2007, including alternating exotropia, dry eye syndrome, and any retinopathy) had its onset in service, is related to the Veteran's eye problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that a current eye disability other than cataracts (any eye disability other than cataracts diagnosed since September 2007, including alternating exotropia, dry eye syndrome, and any retinopathy) was caused (in whole or in part) by his service-connected diabetes mellitus with cataracts?

(c)  Is it at least as likely as not (50 percent probability or more) that an eye disability other than cataracts (any eye disability other than cataracts diagnosed since September 2007, including alternating exotropia, dry eye syndrome, and any retinopathy) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus or cataracts?

(d)  Is any diagnosed eye condition, whether diagnosed in service or otherwise, a congenital condition?  If any eye condition is a congenital condition, is the condition a congenital defect (incapable of deterioration or improvement) or disease?

In formulating the above opinions, the examiner should specifically acknowledge and comment on all eye disabilities other than cataracts diagnosed since September 2007 (including alternating exotropia, dry eye syndrome, and any retinopathy) as well as the Veteran's treatment for eye problems in service in February 1968 and March 1969.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.  The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (diabetic nephropathy with hypertension; PTSD; Type II diabetes mellitus; cataracts; hemorrhoids; and erectile dysfunction) would, in combination, and without regard to any nonservice-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if a bilateral eye disability other than cataracts was considered a service-connected disability?

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If, after completion of instructions 1 through 3 above, there is any period from April 2005 through February 25, 2008 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

5.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


